DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tube capable of rotating in a ‘counter’ rotational direction, as claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It iis unclear in which embodiment(s) the tube can rotate in a counter rotational direction to the cylinder.  How does this happen?.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 applicant claims on line 1 “… wherein the tube is fixed in position.. .. and differing relative speeds or rotation….  It is unclear if the tube is ‘fixed’ against rotation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-13,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,300,397 to Diehl. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application are a broader version (i.e. genus) of the claims in the patent.  Note the independent claims are nearly the same however patent claim 1 contains the limitation to the helical groove in the shaft which is later claimed in claim 9 in the application. Therefore the independent claim 1 of the patent (i.e. species claim) anticipates the broader claimed version of claim 1 in the application (genus claim).  A patent to a genus claim would (improperly) extend the rights of the species claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin, let al. U.S. 2005/0189830 in view of Lamb 5,477,093.
Corbin shows in figures 6,7 an apparatus for transferring torque between shafts 117 and 118.  This embodiment includes:  
a tube 120 with an inner and outer wall and a void therein, and
a cylinder 116, the cylinder moving relative to the tube in an axial translation (via yoke 123 and rod 124) into and out of the tube void and rotationally relative to tube, a shaft 117 that the cylinder 116 rotates around;
wherein the tube 120, cylinder 116 and shaft 117 share a common central axis of rotation; wherein the tube 120 and cylinder 116 comprise one or more conductive members and magnetic members 122,119, configured so that, when the tube and cylinder have different relative speeds of rotation, eddy current drag forces are produced between the members resisting relative rotation between the tube and cylinder when the tube and cylinder overlap;
wherein axial movement of the cylinder is urged by an axial force (not shown but at 124—note elements 9 and 10 in the first embodiment) imposed on the cylinder as a reaction to a rotational torque imposed on the shaft; and
when the cylinder and tube magnets and conductors interact together due to an overlap and different relative speeds of rotation to each other, an eddy current braking force is induced against different relative speed of motion of the tube and cylinder with a modulation of braking force arising due to a balance of the forces on the tube and cylinder caused by both rotational movement and axial movement of the tube and cylinder along the longitudinal axis to an equilibrium position of the tube and cylinder axially and rotationally capable of providing a controlled eddy current induced braking torque.  Note also Corbin indicates in paragraph 0028 that the geometric form of cylinder 116 may be changed to meet the requirements of a particular application.  In other words for the first and second rotors to 
Although Corbin seems to indicated in paragraphs 0005-0008 the device could be used in clutch applications also lacking in Corbin is a specific statement the apparatus can be used as an eddy current brake.
However, it is notoriously well known that such devices can be used as brakes or clutches. Note also here the discussion of both fixed gap and variable gap clutches.
The reference to Lamb is more specifically relied upon to show similar device to that of Corbin and that such a device could be used as an eddy current brake.
Lamb is relied upon for teaching a device similar to the other two. In column 1 Lamb states:
The present invention relates to magnetic couplers utilizing rotary electroconductive plates and rotary discs containing permanent magnets. When used herein "magnetic couplers" is intended to include magnetic clutches and magnetic brakes.

Lamb also states:
The amount of the drag resulting from the magnetic friction in such a device may be varied by adjusting the relative positions of the magnetic discs between a position in which magnets of opposite polarity are positioned directly opposite one another (maximum magnetic friction) to a position in which magnets of like polarity are positioned directly opposite one another (no magnetic friction). Magnetic friction can also be varied by adjusting the air gaps between the electroconductive plate and the magnetic discs; increasing the gaps decreases the magnetic friction.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the device of Corbin in a brake application, as taught by Lamb, 
Regarding claims 2-7,12 as readily apparent from the drawings these limitations are met.
Regarding claim 13 since Corbin is not specific as to what type of biasing mechanism is used one having ordinary skill in the art would have found it obvious to have used a spring somewhere in the mechanism 123,124 to bias/drive the relative movement between the cylinder 116 and tube 120.
Claims 13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin/Lamb as applied to claim 12 above, and further in view of EP 1,432,101.
Regarding claims 13,.14 since Corbin is not specific as to what type of biasing mechanism is used one having ordinary skill in the art would have found it obvious to have used a centrifugal force mechanism, as taught by EP ‘101 at FCD100/FW500 somewhere in the mechanism 123,124 to bias/drive the relative movement between the cylinder 116 and tube 120 simply as one alternative means of providing a biasing force for another.
Allowable Subject Matter
Claims 8-11,15,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/23/21